 308DECISIONS OF NATIONALLABOR RELATIONS BOARDthe employees in the appropriate unit who are employed during thepayroll period immediately preceding the date ofissuance of thenotice of election.'[Text of Direction of Election omitted from publication in thisvolume.]1Truck Equipment Companyof Atlanta,93 NLRB 825.L. G. EVERIST,INC.andUNITED STONE AND ALLIED PRODUCTS WORKERSOF AMERICA,C. I. O.Case No. 18-CA-345.March 5, 1953Decision and OrderOn August 27, 1952, Trial Examiner Thomas S. Wilson issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.The Board 1 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner insofar as they are consistent with ourfindings, conclusions, and order herein set forth.1.We agree with the Trial Examiner's conclusion that the Respond-ent from the very inception of the bargaining negotiations for acontract failed and refused to bargain with the Union in good faith inviolation of Section 8 (a) (5) of the Act. In adopting this conclu-sion, however, we rely only upon the following conduct of the Re-spondent, more fully described in the Intermediate Report, which inour opinion clearly establishes that the Respondent failed to bargainwith the Union in good faith as required by the Act :(1)On August 15, 1951 the Respondent posted at its quarry anotice to its employees "inviting all hands" to attend a bargainingconference with the Union scheduled for that afternoon.The Unionobjected to holding the conference under such conditions.The Re-spondent, however, continued to insist that the conference be held in1Pursuant to theprovisions of Section3 (b) of the NationalLabor RelationsAct, theBoard has delegatedits powers in connection withthis case to a three-member panel[MembersHouston,Murdock,and Styles].103 NLRB No. 33. L.G.EVERIST, INC.309the presence of the invited employees.As a result, no bargainingconference was held on that day.The next day, the Union called astrike in protest against the Respondent's conduct of the previous dayand established a picket line at the plant entrances.Respondent'sinsistence that bargaining negotiations be conducted in the presenceof the rank-and-file employees clearly was contrary to uniform indus-trial practice and was not conducive to the orderly, informal, andfrank discussion of the issues confronting the negotiators necessary toreach a contract.It also constituted interference with the employees'right to bargain through the representatives of their own choosing,2and evidenced the Respondent's absence of good faith in dealing withthe statutory bargaining agent of the employees.(2)Although the Board had certified the Union as theexclusivebargaining representative of the Respondent's employees on July 20,1951, the Respondent, in the bargaining negotiations which followedthe certification, in effect, refused to recognize the Union's representa-tive status.Thus, at the August 8, 1951, conference Respondent'sRepresentative Alfred objected to the inclusion of the word "exclusive"in the recognition clause of the proposed contract, and at the January10, 1952, conference General Manager Phillip Everist informed theUnion that the board of directors objected to granting the Union"exclusive representation" for the reasons that a majority of thestrikers had abandoned the strike and it no longer considered theremaining strikers its employees.As the Union's representativestatus was established by the Board's certification, such status, absentunusual circumstances, is conclusively presumed to continue for atleast 1 year.The Respondent, therefore, was under an obligation torecognize and bargain with the Union as the exclusive representativeof its employees at all times material hereto 3(3)On August 17 and August 20, 1951, the Respondent dischargedfour union leaders in retaliation for their participation in the strikecalled by the Union on August 16, 1951, for reasons detailed above.(4)On or about September 10, 1951, the Respondent without noticeor consultation with the Union and while negotiating with the Unionfor a contract, granted to its employees a 10-cent across-the-boardpay increase.This action was taken in the face of the fact that awage increase was one of the issues to be discussed and resolved withthe Union at the bargaining table.Under similar circumstances, the2 Lenox Furnace Company,Inc.,20 NLRB 962, 976;Jasper Blackburn Products Corp.,21NLRB 1240,1250;Pioneer ElectricCo., 70 NLRB 771;CityPackingCo.,98NLRB 1261.'Jersey City Welding d Machine Works, Inc.,92 NLRB 510 ;United States Gypsum Co.,90 NLRB 964;West Fork Cut Glass,90 NLRB 944;Mid-Continent Petroleum Corvora-tion,99 NLRB 182.257965-54-vol. 103-21 310DECISIONSOF NATIONALLABOR RELATIONS BOARDBoard has held that such unilateral grant of a wage increase was aviolation of the employer's obligation to bargain in good faith 4(5)While the strike was still in progress, Production ManagerAlfred orally solicited individual strikers to return to work and statedthat if they did not return they would be fired.Alfred also mailed tonumerous strikers a letter stating that "if [you] wish to talk to [me]in referenceto going back to work, [I] will be glad to meet with[you]."Although the letter did not expressly request the strikers'return, it could have been reasonably construed by the strikers as aninvitation to abandon the strike and the Union.As these acts ofsolicitation of the strikers were not isolated acts, but an integral partof a pattern of illegal opposition to the purposes of the Act, we findsuch conduct to be violative of the Act .5(6)We do not agree with the Trial Examiner's finding that thetentative agreement reached by the representatives of the Respondentand the Union at the bargaining conference of December 12, 1951,constituteda finaland binding contract .eNor do we find, as did theTrial Examiner, that the rejection of that proposed agreement by theRespondent's board of directors wasper sea violation of Section 8(a) (5) of the Act.7We do, however, find that, in the circumstances of this case, theaction of the board of directors in flatly rejecting the agreementaccepted by the Respondent's representative constitutes further evi-dence of the Respondent's lack of good faith in its dealing with theUnion.We reach this conclusion because, in our opinion, the Re-spondent's purported objections to the December 12, 1951, tentativeagreement were not interposed in good faith for the followingreasons :(a)The board of directors' insistence that the contract with theUnion should follow the form of the Western Contracting Cor-poration's contract with the Teamsters' Union was obviously frivolous.That contract involved employees of a construction firm engaged ina temporary project-the construction of a dam-whereas the tenta-tive agreement was to cover the employees of a quarry, which is apermanent business of a different type.As L. Garland Everist him-self admitted, certain provisions of theWestern Corporation's con-tract were not applicable to a contract covering the employees of the4 Shannon(Shannon & Simpson Casket Co.),99 NLRB 430 ;West Boylston Mfg. Co.,87 NLRB 808.c The Texas Company,93 NLRB 1358;Celanese Corporation of America,95 NLRB 664sWe reject the Trial Examiner'undisputed that at the meeting at which this agreement was reached Phillip Everistinformed the union representatives that the agreement was subject to approval by theboard of directorsThe agreement thus arrived at was a tentative agreement which therepresentatives jointly recommended to their principals who had the final authority toaccept or reject it. 'See :Fort IndustryCo., 77 NLRB 1287, 1300 ;Elgin Standard BrickManufacturingCo , 90 NLRB 1467, 1484.7 Ibid.See also :Shell OilCo.,Inc , 77 NLRB 1306;Amalgamated Meat Cutters andButcher Workmen,etc.,81 NLRB 1052. L.G.EVERIST, INC.311quarry.Finally, the Respondent's own attorney selected the formand drew the proposed contract which Phillip Everist then believedto be suitable to the occasion. (b) In the absence of unusual cir-cumstances, a union's representative status is conclusively presumedfor at least 1 year following the Board's certification."As no unusualcircumstances were shown to exist in this case, the Respondent wasunder an obligation to bargain with the Union during the certificationyear, even though it might have believed that the Union's majoritystatus had been destroyed by the defection of the strikers and the hir-ing of the replacements.9 (c) As the Respondent's duty to bargainwith the Union continued unimpaired, the Respondent was also obli-gated to give full force and effect to the Board's certification.TheRespondent's willingness to execute a contract terminable at the willof the parties or a contract to expire at the end of the certificationyear was not in compliance with the intent and the purpose of theBoard's certification.To permit the Respondent to prevail in itscontention, would defeat the basic policy of certification of unions asbargaining agents, a policy designed to promote the stability in indus-trial relations.It would encourage recalcitrant employers to engagein dilatory tactics in reaching final agreement in order to reduce theterm of the contract to a fraction of the certification year. In thecircumstances of this case, the 1-year term of the tentative agreementwas plainly not unreasonable.The Respondent's objection to thetentative agreement on this ground, therefore, indicates its lack ofgood-faith bargaining.10(7)At a bargaining conference held in February 1952 after therejection by the board of directors of the December 12, 1951, tentativeagreement, Respondent's Attorney Burke informed the Union thatthe Respondent "now took the position" that it would not grant theUnion the right to use the plant's bulletin boards, would not agreeto 4 paid holidays, and would not accord union representatives theright to visit the plant during working hours.Burke offered noexplanation for the Respondent's shift in position with respect tothese matters.(8)Also, in February of 1952 Respondent's Attorney Burke statedto Union Representative Smart that he would recommend to the Re-8 Jersey City Welding & Machine Works, Inc.,92 NLRB 510 ;United States Gypsum Co.,90 NLRB 964;West Fork Cut Glass,90 NLRB 944;N.L. R. B. V. Sanson Hosiery Mills,195 F. 2d 350(C.A 5) ; cert. den.344 U. S. 863;N. L. R. B. v. Globe AutomotiveSprinker Co.,199 F. 2d 64 (C. A.3);The MengelCo., 80 NLRB 705.See the cases cited in the preceding footnote.Moreover,the fact that a majority ofthe strikers had returned to work, or that the jobs of the remaining strikers have beenfilled by new employees,isnot conclusive proof that the Union ceased to represent amajority of the Respondent's employees(West Fork Cut Glass Co.,supra).'° See numerous Board cases holding that 1-year contracts are contracts of reasonableduration. 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent that it submit to the Union a new draft of an acceptablecontract.No such draft was ever submitted to the Union.Considering the Respondent's conduct throughout the negotiationswe are convinced that the Respondent, while at times going throughthe motions of bargaining, did not negotiate with the Union with anopen mind and a sincere purpose to find a basis for agreement.Wefind, therefore, that the Respondent's conduct during the negotiationswith the Union failed to meet the standard of good-faith bargainingrequired by Section 8 (d) of the Act, and constituted a refusal tobargain in violation of Section 8 (a) (5) of the Act.11It appears that the Union, which is in compliance with Section9 (f), (g), and (h) of the Act, has a local at the plant identifiedherein as Local 63, which was organized about a month after the Unionwas certified on August 20, 1951.Local 63 did not comply with theabove provisions of the Act until February 18, 1952.Thus, fromabout September 20, 1951, when Local 63 came into being, and untilFebruary 18, 1952, when Local 63 came into compliance, the Unionwas not in full compliance with the filing requirements of the Act.However, for the reasons set forth in theNew Jersey Carpet Millscase 12 we do not believe that this lack of compliance by the Union'slocal suspended the Respondent's obligation to bargain with the Unionduring that period.The respondent furthermore at no time duringthis period predicated its refusal to bargain on that ground.Nor do we believe that the complaint in this case should be dismissedfor lack of compliance by Local 63 with Section 9 (f), (g), and (h)at the time when the original and amended charges were filed onOctober 3, 1951, and February 11, 1952, respectively.The Act doesnot require compliance until the time the complaint issues and we havebeen administratively advised that the filing requirements of Section9 (f), (g), and (h) of the Act were fully satisfied on February 18,1952, before the complaint was issued, and that since that time Local63 has maintained its compliance status continuously 13The RemedyAs it has been found that the December 12, 1951, tentative agree-ment was not binding upon the Respondent, we will not adopt theTrial Examiner's recommendation that the Respondent be orderedto execute and place into effect the terms of that agreement.11N.L. R. B. v. AmericanNational InsuranceCo., 343 U. S. 395;N. L. R. Bv.AtlantaBroadcastingCo., 193F. 2d 641 (C. A. 5), enfg.90 NLRB 808;Southern Saddlery Co.,90 NLRB 1205.12New JerseyCarpetMills, Inc.,92 NLRB 604;West Texas Utilities Company v.N L. R B.,184 F.2d 233(C. A. D. C.),enfg. 85 NLRB 1396.13DanttRussell,Ltd., 73 S.Ct. 375 ;I.B. S. Manufacturing Company,96. NLRB 1263. L.G.EVERIST, INC.313The Trial Examiner found, and we agree, that the Respondent onAugust 17 and August 20, 1951, discriminatorily discharged RobertWaupoose, Casper Adams, Leopold Jascot, and Leo Groos.We shall,therefore, order that the Respondent cease and desist from discourag-ing membership in the Union by discharging or otherwise discriminat-ing in regard to hire and tenure of employment of its employees.The Trial Examiner also recommended that the Respondent offerto these employees immediate and full reinstatement to their formeror substantially equivalent positions with back pay from December17, 1951, on the theory that on that date they would have been re-turned to work except for the Respondent's rejection of the December12 tentative agreement with the Union.However, the record showsthatTVaupooseandAdamswere reemployed by the Respondent onApril 1, 1952, and that a the time of the hearing they were still in theRespondent's employ.As we believe that the positions which Wau-poose and Adams now occupy are substantially equivalent to theirformer positions we shall not order their reinstatement 14With re-spect toGrooswe find that, although he was reemployed by the Re-spondent on April 1, 1952, he was not returned either to his formeror a substantially equivalent position.Before his discharge he drovea K-11 truck. Since his reemployment, he has been assigned to allkinds of jobs, including cleaning cars, shoveling sand, etc.AlthoughGroos was reemployed at his former rate of pay plus a 10-cent wageincrease unilaterally granted by the Respondent during the strike,we find that he was not properly reinstated since his present job ismore onerous than his former job.We shall therefore order thatthe Respondent reinstate Groos to his former or other substantiallyequivalent employment 15As to Jascot:The record shows that on March 4, 1952, and againafter the termination of the strike on March 27 the Respondent uncon-ditionally offered to reinstate Jascot with all the rights and privilegeshe had before his discharge, but that Jascot did not avail himself ofthis offer.In view of Jascot's failure to accept the Respondent'soffer after the termination of the strike, we shall not order the rein-statement of Jascot.Back pay:At the time of their discharge, the 4 discriminatees wereon strike to compel the Respondent to bargain with the Union in thedischarge of its statutory obligation.At no time after their dischargedid they indicate their willingness to abandon the strike.The Re-spondent, on the other hand, had at all times since September 1951held out an unconditional offer to reinstate all 4 discriminatees to their19Service Parts Company,101 NLRB 1172.is Cf.Ozark Dam Constructor8,99 NLRB 1031;Rockwood Stove Works,63 NLRB1297. 314DECISIONSOF NATIONALLABOR RELATIONS BOARDformer or substantially equivalent employment.After the termina-tion of the strike on March 27, 1952, the Respondent, in fact, rein-stated 3 of the discriminatees after they applied for reemployment 16Jascot, the fourth discriminatee, did not apply for reinstatement."In view of the above evidence and for the reasons which impel ourpolicy of denying strikers back pay while out on strike and until theymake an unconditional application for work, we believe that it willbest effectuate the policies of the Act to deny the discriminatees anyback pay.18OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that L. G. Everist, Inc., Dell Rapids,South Dakota, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with United Stone and AlliedProducts Workers of America, C. I. 0., as the exclusive representa-tive of all production and maintenance employees of the Company'sDell Rapids, South Dakota, operations excluding all office and clericalemployees, watchmen and guards, professional and supervisory em-ployees, as defined by the Act.(b)Discouraging membership in United Stone and Allied ProductsWorkers of America, C. 1. 0., by discharging or otherwise discriminat-employees in the exercise of their right to self-organization, to form(c) In any manner interfering with, restraining, or coercing itsemployees in the exercise of their right to self-organization, to formlabor organizations, to join or assist labor organizations, to bargaincollectively through representatives of their own choosing, and toengage in other concerted activities for the purpose of collective bar-gaining or other mutual aid and protection, or to refrain from anyor all of such activities, except to the extent that such rights may beaffected by an agreement requiring membership in a labor organiza-tion as a condition of employment as authorized in Section 8 (a) (3)of the Act.16 As noted above, Groos,although not reinstated to his former or substantially equiva-lent job,wasreemployed at his former rate of pay plus the 10-cent wage increase.34As we do not agree with the Trial Examiner's conclusion that the December 12, 1951,tentative agreement was binding on the Respondent,we also disagree with his conclusionthat the Respondent was under an obligation to reimburse the discriminatees for the lossof pay from December 17, 1951, the date which the Trial Examiner found they wouldhave returned to work but for the rejection of the agreement"National Gas Co.,99 NLRB 273, where the Board found that the unfair labor practicestrikers were entitled to back pay from the date on which they unconditionally requestedreinstatement,rather than from the prior date when they were discriminatorily dischargedsince "the loss of wages may not conclusively be attributed to the discharge until theemployees had indicated their willingness to abandon the strike"See alsoVictorProducts Corporation,99 NLRB 516;Ozark Dam Constructors,99 NLRB 1031;ThompsonfCo., 100 NLRB 456. L.G.EVERIST, INC.3152.Take the following affirmative action which the Board finds willeffectuatethe policies of the Act :(a)Offer to Leo Groos immediate and full reinstatement to hisformer or substantially equivalent position, without prejudice to hisseniority or other rights and privileges.(b)Upon request,bargaincollectively with United Stone and Al-lied ProductsWorkers of America, C. I. 0., asthe exclusive repre-sentative of the employees in the appropriate unit above found withrespect to rates of pay, wages, hours of employment, or other terms orconditions of employment, and if an understanding is reached, embodysuch understanding in a signed agreement.(c)Post at its plant and Dell Rapids, Souti Dakota, copies of thenotice attached hereto and marked "Appendix A." 19 Copies of suchnotice, to be furnished by the Regional Director for the EighteenthRegion,shall, after being duly signed by the Respondent's authorizedrepresentative, be posted by the Respondent immediately upon receiptthereof and maintained for sixty (60) days in conspicuous places in-cluding all places where notices to employees are customarily posted.Reasonablesteps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Eighteenth Region inwriting within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.'*In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL bargain collectively upon request with UNITED STONEAND ALLIED PRODUCTS WORKERS OF AMERICA, C. I. 0., as theexclusive representative. of all employees in the bargaining unitdescribed herein, and if an understanding is reached, we willembody such understanding in a signed agreement.The bargaining unit is:All production and maintenance employees of the company'sDell Rapids, South Dakota, operations excluding all officeand clerical employees, watchmen and guards, professionaland supervisory employees as defined by the Act. 316DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL offer to Leo Groos immediate and full reinstatementto his former or substantially equivalent employment withoutprejudice to any seniority or other rights and privileges pre-viously enjoyed.WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form labor organizations, to join or assist UNITED STONE ANDALLIED PRODUCTS WORKERS OF AMERICA, C. I. 0., or any otherlabor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid orprotection, and to refrain from any or all of such activities,except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a conditionof employment as authorized in Section 8 (a) (3) of the Act.All our employees are free to become or remain members of theabove-named union or any other labor organization.We will notdiscriminate in regard to hire or tenure of employment or any terraor condition of employment against any employee because of member-ship in or activity on behalf of any such labor organization.L. G. EVERIST, INC.,Employer.Dated----------------------By-------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate ReportSTATEMENT OF THE CASEThis matter arises upon a complaint dated March 3, 1952,' by the GeneralCounsel' of the National Labor Relations Board, herein called the GeneralCounsel and Board, respectively, through the Regional Attorney for theEighteenth Region (Minneapolis, Minnesota), against L. G. Everist, Inc., hereincalled the Respondent, which alleged in substance that the Respondent had invarious enumerated ways on or about August 15, 1951, interfered with, restrained,and coerced its employees, that since on or about August 15, 1951, had refused tobargain collectively in good faith with the Union as the exclusive bargainingrepresentative of its employees in an appropriate bargaining unit, and that onor about August 17, 1951, the Respondent discharged four named employeesbecause they had engaged in a strike beginning on August 16, 1951, which was1The complaint in turn is based upon a charge and amended charges filed November 3,1951, and February 11, 1952, by United Stone and Allied Products Workers of America,C. I. 0., herein called the Union.2 This term specifically includes the counsel for the General Counsel appearing at thehearing. L.G.EVERIST, INC.317caused and prolonged by the Respondent's unfair labor practices and therebythe Respondent had engaged in and is engaging in unfair labor practices affectingcommerce within the meaning of Section 8 (a) (1), (3), and (5) and Section 2(6) and (7) of the Labor Management Relations Act, 1947, 61 Stat. 136, hereincalled the Act.Copies of the charges, complaint, and notice of hearing thereonwere served upon the Respondent and the Union. Respondent filed its answeradmitting certain allegations of the complaint but denying the commission of anyunfair labor practices.Pursuant to said notice, a hearing was held from May 19 to May 23, 1952, atDell Rapids, South Dakota, before the undersigned Trial Examiner. The GeneralCounsel, the Union, and the Respondent were represented by counsel.Allparties participated in the hearing and were given full opportunity to be heard,to examine and cross-examine witnesses, to introduce evidence bearing uponthe issues, to present oral argument, and to file briefs and proposed findings offact or conclusions of law or both. Oral argument at the conclusion therein waswaived but the Respondent filed a brief.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTL. G. Everist, Inc., is now, and has been at all times hereinafter mentioned, acorporation organized under and existing by virtue of the laws of the State ofIowa, having its principal office at Sioux Falls, South Dakota.Respondentoperates stone quarries at Hawarden, Iowa, and Dell Rapids, South Dakota. AtitsDell Rapids, South Dakota, operations, hereinafter called the plant, theRespondent is engaged in the mining and marketing of stone, sand, gravel, andriprap.In the course and conduct of its business and in the operation of the plant,Respondent causes and has continuously caused large quantities of fuel, elec-tricity, cables, steel, zinc, and other materials to be purchased and transportedin interstate commerce from and through the States of the United States otherthan the State of South Dakota to the plant, and causes and has continuouslycaused large quantities of the products produced at the plant to be sold andtransported in interstate commerce from the plant to, through, and into Statesof the United States other than the State of South Dakota.During the calendar year of 1951, the Respondent made purchases of fuel,electricity, cable, steel, zinc, and other supplies aggregating in excess of $50,000,of which amount in excess of 50 percent represented purchases and shipmentsto the plant from points outside the State of South Dakota. For the same periodRespondent made sales of stone, sand, gravel, and riprap aggregating in excessof $100,000, of which amount in excess of 50 percent represented sales andshipment from the plant to points outside the State of South Dakota.The Respondent admits, and the undersigned finds, that the Respondent isengaged in commerce within the meaning of the Act.II.THE ORGANIZATION INVOLVEDUnited Stone and Allied Products Workers of America, C. I. 0., is a labor organ-ization admitting to membership employees of the Respondent. 318DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. The refusalto bargain1.The factsa.Negotiationsprior to December 5, 1951On July 20, 1951,followingthe holding of a consent electionin the agreedupon appropriateunit consistingof all production and maintenance employees ofthe Respondent's Dell Rapids, South Dakota, operations, excluding all office andclerical employees, watchmen and guards, professional and supervisory em-ployees as defined by the Act, the Union was certified as the exclusive representa-tive of the Respondent's employees in said unit.As a result of this certification, the Respondent and the Union began negotia-tions looking towards the consummation of a labor contract on August 7, 1951.The Respondent was represented by its production manager, Robert C. Alfred,who had been selected as the Respondent's representative at these conferences bythe Respondent's general manager and secretary, J P. (Phil) Everist, who in-structed Alfred "to take charge of the negotiations to lead off with," to keepin daily touch with him, and to check all final agreements with the family andwith the board of directors before committing the Respondent .3 The Union, onthe other hand, was represented by Attorney Francis X. Helgesen and its inter-national representative, Merle L. Smart.While both sides had other representa-tives at the numerous meetings, Helgesen and Alfred dominated the negotiationsuntil September and October 1951, respectively.Unfortunately,Helgesen wasthe only person having had previous experience in labor negotiations amongthose present.This lack of experience did not simplify matters here.The meeting of August 7 was purely a "get-acquainted" or exploratory meet-ing.At the meeting of August 8, however, the Union presented its proposedcontract.This contract was complete except for its proposed wage scale whichwas submitted by letter dated September 11, 1951, after Respondent had suppliedthe Union with certain information requested.At this meeting Helgesen in-quired as to the authority of Alfred to negotiate a contract.The evidence is indispute as to whether Alfred replied that he had the authority to "negotiate acontract for the company," or whether he stated that he had authority to negotiateand sign acontract but "would have to check it with [his] superiors," as Alfredtestified, or that he "had the right to negotiate but he would have to take it backto management for signing, approval," as one of Alfred's conegotiators testified."At this meeting Alfred objected to the Union's request for recognition as the"exclusive representative" of the employees in the unit.Helgesen answered thatsuch recognition was required by law. After a few meetings the Respondent ulti-mately agreed to the inclusion of the word "exclusive" in the recognition clause.The contract was gone over paragraph by paragraph but nothing was accom-plished definitely at this meeting.Another meeting was scheduled for August 14, which, however, was not heldbecause Alfred had left town by the time the union representatives arrived forthe meeting several hours late.A meeting was then arranged for late in the afternoon on August 15.As theunion representatives approached the company building in which the negotiations9This instruction was redundant in that the Respondent is a "family corporation" inwhich the members of the family constitute the board of directors.What Phil Everisthad in mind with his statement "to lead off with" does not appear in the transcript.4 The undersigned believes that it is immaterial to a decision here as to which wayAlfred described his authority. L.G.EVERIST, INC.319were to be held, Helgesen notice a bulletin posted upon the wall wherein theRespondent "invited all hands [employees]" to attend the negotiation sessionscheduled for that afternoon.Helgesen protested this notice to Alfred in ratherstrong language and received a reply in kind' There is a dispute among thewitnesses as to whether the Respondent refused to meet with the Union unlessthe employees were permitted to attend or whether the Union refused if theemployees did attend.This fiareup concluded with Helgesen's promise to meetAlfred "on the picket line."Thus at the very outset the negotiations began on anunhappy note.The next morning, August 16, about 5 a. m., the Union did establish a picketline around the entrances to the Respondent's plant.The strike was not onehundred percent effective even on the first day, for some of the employees wentthrough the picket line to work.Helgesen was on the line to instruct the strikersas to their rights.Robert Waupoose, union president; Leo Groos, union trustee;Leopold Jascot, union secretary and treasurer and member of the negotiatingcommittee ; and Casper Adams, member of the negotiating committee, wereamong those employees engaged in picketing.Between 9 and 10 a. in. the following day, August 17, 1951, Alfred dischargedWaupoosa, Adams, and Jascot under circumstances which will be found in moredetail hereinafter.On either August 20 or 21 Alfred also discharged Groos aswill be related hereinafter.Alfred handed each man a check dated August 16,1951, at the time of his discharge. Subsequently, a good part of the time spent inthe negotiations was taken up with the complications of ending the strike andreturning the strikers to work.On August 21, 1951, the Respondent mailed to numerous employees then onstrike one or the other of the following type letter over the signature of Alfred :Dear Mr..It has not been necessary as of date to hire a man to take over your work.If you wish to talk to me in reference to going back to work, I will be gladto meet with you. I am available at almost any time. Our phone number is... etc.orDear Mr.--It has been necessary to hire another man to take your job.However, atany such time you are ready to return to work and at such time as LGE hasadditional openings for employment, I will be willing to talk to you in refer-ence to work.There is also denied testimony that beginning at about the time of these letters,Alfred orally advised the picketing employees that if they did not return towork, he would fire them. In view of the similarity of meaning between theletters above quoted and the oral statement, the undersigned finds that Alfredmade the oral statements to the pickets despite Alfred's denial.Through the good offices of the Federal Mediation and Conciliation Servicewhich had been called in on the matter by the Union, the Respondent and Unionagain met on August 25, 1951. This meeting began with Alfred's demand thatthe strike be called off and pickets removed before the negotiations continued.This demand had three conditions to it: (1) That the strike be called off; (2)5 Similar invitations to employees to attend negotiation sessions have been the subjectof several Board decisions which hold that this action may be considered on the questionof the inviter's good faith in the negotiations.The testimony shows that Alfred consultedthe Respondent's attorney prior to posting the invitation and was advised by the attorneythat he could see "nothing wrong" with the invitation. 320DECISIONSOF NATIONALLABOR RELATIONS BOARDthat the pickets be removed; (3) that the strikers were to return to work exceptthat the 4 men discharged were to be suspended for 60 days after which theirreinstatement would be considered; and (4) that another employee whose situa-tion had nothing at all to do with these negotiations was to be discharged out-right.The Union rejected the first 3 conditions.After some discussion of thereturn of the strikers to work, the partiesagaindiscussed the Union's proposedcontract clause by clause, again without tangible result.This meeting also sawthe first discussion of wage demands when Helgesen informed the Respondentthat the Union was going to demand a wage increase and requested certaininformationon jobclassifications and present ratesin order to determine exactlywhat its demands would be.' By the end of this meeting the Respondent hadagreed to the clause in the Union's proposed contract granting the Union reason-able use of the bulletin boards and had further agreed "in principal" to a fewother similar demands.The Respondent presented an agenda calling for a cessation of the strike anda return to work before any furthernegotiationsbe had on the contract at thenext meeting held on September 18, 1951.The Union rejected the agenda, andthe meeting became largely a repetitious discussion of returning the strikers towork except that on this occasion the Respondent agreed to reinstate all thestrikers which Helgesen rejected saying, in substance, "no contract, no work."Then the question arose as to what jobs and at what rate of pay the strikers wouldreturn.It developed in this discussion that since the beginning of the strike,the Respondent had by unilateral action without notice to or discussion with theUnion, granted a 10-cent across-the-board wage increase to the nonstriking em-ployees.The Union refused to accept the Respondent's suggestion that all thestrikers return to work either at their old jobclassificationor, if such jobs hadalready been filled, at their old rate of pay.Upon learning of the unilaterallygranted wage increase, Helgesen claimed it to be an unfair labor practice andthreatened to file charges with the Board.After some discussion of that, Helge-sen made the suggestion that the Respondent accept or reject each clause in theUnion's proposed contract and then the parties arbitrate before a prominentindustrialist the clauses which the Respondent had rejected.Phil Everist statedthat this was such a novel suggestion that he would have to put it before hisboard of directors before accepting or rejectingit ashe believed this proposalto be beyond the scope of his authority.' The meeting broke up after this sug-gestion.As Phil Everist himself testified concerning this and the other meetingsprior to December 5, 1951, the Respondent was taking an "adamant stand" againstmaking any concessions over and above its then practices.'At the suggestion and instigation of the Respondent, the parties met againon September 27 and September 28; at this time Respondent stated that it hadopenings for all the strikers and that they would be paid "in the classificationthat we carried them on the books"-i. e., the new rate of pay. The partiesagain discussed the Union's proposal clause by clause without making anyappreciable advance towards the consummation of a contract.As Alfred testi-fied, the Respondent had agreed only to the Union's use of the bulletin boards,certain safety provisions, and one other (unremembered) contract clause.Al-Part of the requested information was subsequently supplied by the Respondent andwritten notice of the Union's wage demands was sent to the Respondent by letter datedSeptember 11, 1951.°Phil Everist never thereafter notified the Union of the Respondent's acceptance orrejection of this suggestion nor, so far as the record discloses,even discussed the matterwith the board of directors.One might also query the seriousness of the suggestion made.9This was the last appearance of Helgesen as the Union's spokesman.Alfred wasrelieved as the Respondent's spokesman after the October 24 meeting. L.G.EVERIST, INC.321though requested to do so at most of the previous meetings, the Respondent hadsubmitted no counterproposal but again at this meeting promised to present one.On October 2 and 3, J. H. Stocker, field representative of the C. I. 0., becamethe Union's spokesman and again went over the Union's proposal, clause byclause, with the Respondent which again failed to present its promised counter-proposal.The Respondent orally did suggest that it would be willing to con-tinue its then employment practices but the witnesses are in disagreement asto whether the Respondent added the statement that it would never put thosepracticesinto a written contract with the Union.'The return of the strikerswas againbrought up but was rejected because there was no contract and be-cause of difficulties as to whether the strikers were to return to their formerpositionsor whether their jobs were to be retained by the replacements.On October 3 the Union filed a charge with the Board that Respondent hadrefused to bargain.At themeeting ofOctober 24 and 25, much the same monotony was repeatedagain exceptthat the Respondent announced that it had a full complement ofemployees and would only return the strikers to work "as needed" except forWaupoose, whom the Respondentwas anxiousto have returnas a shovel oper-ator.On October 25, the Respondent presented a document headed "Proposalof Employer L. G. Everist, Inc.," which, at the hearing, was referred to as a"counterproposal."The first paragraph of the document stated : "The employer,as a resultof negotiations and bargaining meetings heretofore had, is agreeableto contracting with the Union as follows."Then followed some eight numberedparagraphsregarding recognition, hours of work, vacation, holidays, bulletinboards,and safety and health, wherein the Employer agreed to accept all orpartof similarly labeled paragraphs in the Union's proposal. In its refer-ences to seniority, the document stated that the Employer was willing to con-tinuethe "present system in use at the quarry."The document further indi-cated that the Employer was willing to accept the grievance procedure sug-gested by the Union but without arbitration as the final step.The documentconcluded as follows : "The employeris agreeable to signinga contract withthe Union which, except as above modified, continues present employment prac-ticesand working conditions at the quarry." After reading the document,Stocker accused the Respondent of bad faith in making its counterproposal onthe ground that the proposal made no effort to solve the outstanding problemsbetween the parties, namely, seniority, arbitration, and the return of the strikersto work.The meeting ended on this note.b.Bargairving from December 5 to December 15At the meeting of December 5, 1951, Phil Everist replaced Alfred as the Re-spondent's spokesman and expressed the opinion that he believed that theparties should be able to settle their differences "without recourse to the courts."He also stated that he would have the Respondent's then attorney, May, draw upa counterproposal to be submitted to the Union at a meeting which was thenscheduled for December 12.On December 12 the Respondent gave the Union copies of its proposed con-tractwhich Phil Everist had drawn up in the interim and which AttorneyMay had looked over.The meeting was delayed for an hour or more while theUnion studied the proposed agreement. Sam Angoff, an attorney from Boston,Massachusetts, was the Union's spokesman at the meeting.The afternoon bar-gaining session disclosed that the proposed contract with its attached wage9 The undersigned does not believeitnecessary to a decision in this caseto determinethis conflictin the testimony. 322DECISIONS OF NATIONALLABOR RELATIONS BOARDscale was acceptable to the Union but the Union pressed the Respondent to grant4 paid holidays and to provide arbitration as the final step in the grievanceprocedure.With these 2 requests before them undecided, the parties recessedfor dinner.During this recess, Phil Everist telephoned to his older brother, L. G. (Gar-land) Everist, who was president of the Respondent although then workingfor another family corporation at Wichita, Kansas, and informed Garland thathe had submitted to the Union a proposed contract on behalf of the Respondentwhich had narrowed the area of disagreement and then gave him a resume ofthe negotiations of that afternoon.10According to this testimony, GarlandEverist warned Phil Everist to go slow in reaching an agreement and remindedhim that the board of directors would have to pass upon any agreement beforeit could be executed.After the parties had reconvened following the dinner recess, it was Phil Ever-istwho proposed to the Union that the parties "split" the 2 remaining disputedissues, i. e., that the Respondent would grant the 4 paid holidays and the Unionwould abandon arbitration as the final step in the grievance procedure.Angoffpromptly accepted on behalf of the Union.Phil Everist thereupon stated thathe would have Attorney May type up new copies of the agreement with theagreed upon addition regarding the holidays, submit the same to the board ofdirectors for approval, which he stated was a "mere formality" and a "courtesy"as it was "all in the family," and would have the contract at the quarry officeat 8 a. in. on Saturday, December 15, when it would be formally executed. Thecontract was to be executed on Saturday so that the strikers could return towork on Monday.With this agreement to meet on Saturday to execute thecontract, the meeting of December 12 adjourned.The Union appeared at the quarry office at 8 a. in. on Saturday, December 15,as agreed, but neither Phil Everist nor the contract was there.The meetingwas thereupon delayed until 3: 30 p. in. that day at which time the Unionreturned and was told by Phil Everist only that the board of directors had notyet approved the contract but would do so "during the holidays." Phil Everistsuggested that the strikers return to work as agreed on Monday morning butthe strikers reiterated the statement made by Helgesen at an earlier occasionthat they would not work without a contract and, therefore, refused to returnto work until the contract was executed.The following appears in the minutes of the "Special Meeting of the Board ofDirectors of L. G. Everist, Inc.," held December 28, 1951, at Sioux City, Iowa:The Secretary [J. P. Everist] then reported that he had arrived at a tenta-tive understanding with the C. I. O. union at the Dell Rapids plant cover-ing certain of the contract terms.Copies of these proposals drafted bythe secretary were presented to the meeting. It was explained that therewere other matters remaining yet to be negotiated before a final reportcould be made.Discussion ensued in which the concensus of the Directorswas that the proposals as presented to the Board by the Secretary were notacceptable and the Secretary was directed by the President to resume nego-tiations with the Union when requested in order to arrive at an agreeablecontract.The discussion particularly reflected opposition to the principal10On this point there is apparent disagreement between Phil and Garland Everistbecause Phil's testimony indicated that be had neither given his brother the substanceof the counterproposal nor a resume of the negotiations while Garland's testimony dis-closed that the telephone conversation covered both points. In view of the timing ofthis telephone conversation, it is difficult to believe that both points werenot discussedbetween the brothers and the undersignedso finds. L.G.EVERIST, INC.323of seniority in the light of the experience of the constructionend of thebusiness.The minutes of the director's meeting of the Respondent held on January 10,1952, in Sioux City, Iowa, disclosed the following :The Secretary reported that he wasbeingurged to executean agreementwith the C. I. O. Union at Dell Rapids similar to that discussed at the BoardMeeting December 28, 1951.After discussion the majority of the Boarddirected the Secretary to continue negotiations and attemptagreement alongthe lines discussed by the Board at the prior meeting.The Secretary wasfurther directed to report progress on this matter at thenext Board meeting."Subsequently, the Union was informed that the board of directors had rejectedthe agreement without specification of the Board's objections and without thepresentation of acceptable substitutes.c.Negotiations subsequent to December 15, 1951About January 2, 1952, J. P. Everist was still telling Smart that although theboard of directors had taken exception to a couple of articles in the agreementof December 12, he thought it would be ready for execution soon.On January 10, at a meeting arranged by the General Counsel, Everist finallytold Smart that the contract was objectionable to the board of directors.Heamplified this by stating that the board of directors objected to granting theUnion "exclusive representation" in view of the fact that only 8 men remainedon strike and that the Respondent no longer considered those 8 to be employees.At this or a slightly later meeting, J. P. Everist amplified further by stating thatthe board of directors desired the contract to have a termination clause makingthe agreement terminable at the will of either party upon 60 days' notice or elsethey wanted the termination date to coincide with the certification date, July20, coupled with a clause whereby the Union agreed to the holding of anotherelection immediately after July 20 in order to prove its majority representation.The Union rejected these demands maintaining that the parties already hada contract.11The testimony of the members of the board who testified at the hearing, L G Everist,J P. Everist, and T. S. Everist, regarding the discussion of the members of the board atthese meetings was noteworthy for its extreme vagueness and uncertainty.It should beparticularly noted that none of these members of the board of directors recalled oneword of opposition to the inclusion of the clause granting the Union 4 paid holidays.The testimony of those three members of the board regarding the objections of theboard to the contract of December 12 was most revealing.Beyond testifying that theboard had objected to the contract clause on seniority,T. S. Everist could recall nothing,his answers to other questions being a mere reiteration that he could not remember. J. P.Everist who wrote the board minutes was also unable to recall anything over and beyondthe statement in the minutesOn the other hand, Garland Everist recalled that hehad objected to the "form" of the agreement and had advised the adoption of the "form"of two labor agreements in use in the construction industry which he produced at thebearing.Athis counsel's suggestion,Garland Everist later amended the objection hehad voiced to the contract of December 12 at the meeting of the board to include the"contents"of the agreements.Also at his counsel's suggestion,he voiced the "fear" thatthe recognition clause of the December 12 agreement might have been interpreted toinclude other of Respondent's plants than Dell Rapids.The triviality and sincerity ofthese objections became apparent when it was noted that the contract of December 12specificallymentioned the employees at the Dell Rapids quarry on the line preceding therecognition clause and when on cross-examination,after acknowledging numerous clausesin the construction industry agreements which were totally inapplicable to the quarryoperations, Garland Everist finally acknowledged that he was not sufficiently conversantwith the contents of any of the agreements to discuss them intelligently. 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDThereafter both Smart and J. P. Everist left town for a considerable periodafter whichSmartmet with Attorney John Burke who made it clear that hehad no authority to bargain for or bind the Respondent and was only doing"spade work"for subsequent meetings between Smart and Everist. During sev-eral meetings with Burke, it developed that the board of directors had voicedopposition to the clause granting the Union use of the bulletin boards at theplant, one of the very first and very few points conceded by Alfred.It was during one of these meetings in February or March 1952 between Smartand Burke that Burke notified the Union that the board of directors then ob-jected to giving any paid holidays to the employees. This was the first and onlytime that the Union was ever notified of any such objection to the 4 paid holidayprovision.There was also some discussion of job-to-job transfers of employees and ofseniority.During this discussion a difference in interpretation of the seniorityprovisions of the December 12 agreement was discovered.Although Burke agreed to submit another counterproposal, none was everpresented.On March 27, 1952, the Union called off its strike and the remaining strikersreturned to work.The parties have held no further meetings since then.2.Conclusions as to the refusal to bargaina.From August 7 to December 5, 1951In this section of the report the undersigned proposes to discuss the good faithof the Respondent's bargaining during the 3 different periods here involved.Asindicated throughout, the bargaining here can be divided into 3 different anddistinct periods: (1) From August 7, the first meeting, to December 5, 1951; (2)the sessions of December 5 and December 12, 1951, together with the subsequentaction of the board of directors;and (3)the meetings thereafter.The Respondent points to the facts that: (1) It agreed that the unit appro-priate for collective bargaining at its Dell Rapids quarry consisted of all pro-duction and maintenance employees at the Respondent'sDell Rapids, SouthDakota, operations, excluding all office and clerical employees, watchmen andguards, professional and supervisory employees as defined by the act; (2) itagreed to the holding of a consent election under the auspices of the RegionalOffice which resulted in the selection and the certification of the Union on July20, 1951, as the exclusive representative of the employees in that unit; (3) itmet and discussed the proposed terms of a labor agreement with the Union on13 or more occasions thereafter; and (4) submitted counterproposals as positiveproof that the Respondent was bargaining in good faith throughout the wholecourse of the negotiations.In accord with these admitted facts, the undersigned finds: (1) That all pro-duction and maintenance employees of the Respondent'sDell Rapids, SouthDakota, operations, excluding all office and clerical employees, watchmen andguards, professional and supervisory employees as defined by the Act constitutethe unit appropriate for collective bargaining as defined in Section 9 (b) of theAct; and (2) thaton and sinceJuly 20, 1951, the Union was and now is the dulycertified exclusive representative of the employees in the above-found appropriateunit in accordance with Section 9 (a) of the ActThe Respondent's contention, so far as it goes, is well taken, for the Respond-ent did consent to an election, and did meet and discuss a proposed labor con-tractwith the Union on numerous occasions and even submitted counterpro- L.G.EVERIST, INC.325posals.In fact it instigated at least one of these meetings.These facts doindicate a willingness on the part of the Respondent to bargain with the Unionas required by law.But there is other and further evidence on the question of the Respondent'sgood faith to be found in the record, among which are the following :1.J.P. Everist's appointment of Alfred as the Respondent's negotiator "tolead off with"-could this be some slight indication that, even before the event,the Respondent anticipated a long drawn-out negotiation necessitating more thanone spokesman for the Respondent?2.The Respondent's invitation "to all hands" to attend the opening negotiatingmeeting-both the courts and the Board have frowned upon this practice ashaving a tendency to either destroy or disrupt the friendly relationship andorderly procedure so necessary to successful negotiation. In this case it resultedin the total collapse of bargaining and the institution of a strike which causedthe introduction of a number of irrelevant and unnecessary issues relating tothe concluding of the strike and the returning of the strikers to work, thusunnecessarily complicating the whole negotiations.Could this have been theintent of the Respondent's invitation?3.Respondent's objection to granting the Union recognition as the "exclusive"representative of the employees for collective bargaining-as pointed out to theRespondent at the time this objection was originally voiced, the law requires suchrecognition.The Respondent's original objection to such recognition could beexplained by the inexperience of its negotiator but that would not account for thereiteration of that same objection of later meetings.Could it be that thereiteration of this objection thereafter was for the purpose of obstructing thenegotiations?4.The Respondent's illegal act in discharging four union leaders for theirparticipation in the strike (as is found hereinafter)- although denied, there iscredible evidence in this record to the effect that subsequently Alfred admittedthat these discharges were a mistake caused by anger. Could this retaliation bythe Respondent against the union leadership for having had the temerity toengage in concerted activity have had as its purpose to show the remainingemployees that they should abandon their demand for collective bargainingbecause of the dangers to their economic security by pursuing the oppositecourse?5.The Respondent's original demand that the strike be settled and theemployees return to work prior to the resumption of negotiations-although theRespondent quickly receded from this unlawful position, could it indicate adesire on the part of the Respondent to prevent collective bargaining by anymeans available to it?6.The Respondent's unilateral grant of a 10-cent across-the-board pay increaseof September 10, 1951, to the nonstriking employees without notice to or consulta-tion with the Union although knowing full well that a wage increase was to bediscussed with the Union in the immediate future-under the circumstances hereinvolved such a pay increase without notice to or consultation with the Union hasbeen universally held by the courts and the Board to constitute cogent evidenceof bad faith in the negotiationsas aneffort to undermine the Union.7.The Respondent's original offer to allow the strikers to return to work attheir old job classifications and old wage scale-as the Respondent had unilat-erally increased wages by 10 cents by this time, this offer amounted to a 10-centreward to the nonstrikers and a 10-cent per hour economic reprisal against theunion members for having engaged in concerted activities.Such an obviously257965-54-vol.103-22 326DECISIONSOF NATIONALLABOR RELATIONS BOARDdiscriminatory act could only have the effect of stalemating the negotiations.Could the Respondent have had any other purpose?8.The Respondent's adamant stand against making any concessions to theUnion-J.P. Everist himself described the Respondent's policy at this time inthe following terms:"We [theRespondent]took an adamant position on yield-ing any concession to the demands of the Union other than what was currentlyin effect and taking place in the quarry."Does this sound like the hypotheticalreasonable man ready and willing to reach a mutually satisfactory agreement?9.The Respondent's solicitation of individual strikers to return to work duringthe strike with, in one case at least, a promise of a better job.SeeJames Thomp-son and Co., Inc.,100 NLRB 456, where it is held that such solicitation of indi-vidual strikers indicates a desire to bargain with the employees individually,thus completely negating the principle of collective bargaining.Indeed Re-spondent's attempt to treat the strikers as applicants for employment was alsocoercive and illegal.10The Respondent's failure and refusal to submit a bona fide counterproposalduring this period-while the amended Act does not require the making of con-cessions,it is still the universal holding of cases before the courts and the Boardthat a Respondent's refusal to make a counterproposal is cogent evidence of alack of good faith on the part of that Respondent.Here, although requested atnumerous meetings,the Respondent failed to offer a counterproposal,despitemany promises to the contrary,until the meeting of October 25, 1951,and theso-called"counterproposal"then presented amounted to no more than a state-ment in writing that the Respondent was willing to accept certain clauses, orportions thereof, in the Union's proposal plus an offer to reduce the Respondent'spresent practices to writing.Thus to the end of this period(for no meetingswere held between October 25 and December 5), the Respondent continued itssame adamant course.It is thus clear from a summary of the evidence that, despite the incidentscited by the Respondent,the evidence taken as a whole points conclusively tothe conclusion that after the consent election had been won by the Union, theRespondent employed every tactic known to it to prevent the consummation ofan agreement with the Union short of refusing to meet and confer. Thus onthe evidence presented of the bargaining from August 7 to December 5, 1951, afinding would be impelled that the Respondent never did bargain in good faithwith the Union during this whole period and that the Respondent violated Section8 (a) (5) of the Act by refusing to bargain in good faith during this period.In conformity with this conclusion,the undersigned must also hold that,although being of the opinion that the Union reached its conclusion that theRespondent was refusing to bargain too hastily after noting the invitation to theemployees to attend the bargaining sessions,the strike of August 16, 1951, wascaused and prolonged by the unfair labor practices of the Respondent.b.Negotiations of December 5 to December 15When J. P. Everist replaced the Respondent's "leadoff" negotiator on December5, the negotiations underwent a decided change for the better from his openingsuggestion that he thought the parties could settle their differences"withoutrecourse to the courts."Everist then offered to prepare a counterproposal andsubmit the same to the Union at a meeting on December 12.Everist prepared and submitted to the Union the Respondent's counterproposalon December 12 as promised.This counterproposal was a real counterproposal,dealing with all the issues and in such form as to be executable instanter.The L.G.EVERIST, INC.327proposal was acceptable to the Union except that the Union desired to includeclauses granting 4 paid holidays and concluding the grievance procedure witharbitration.At this point in the negotiations the parties recessed for dinnerduring which time J.P.Everist telephoned his brother, L. Garland Everist,Respondent's president,inWichita,Kansas, where he was then stationed whileworking for another family corporation.When the negotiations resumed thatevening, J.P. Everist,himself, suggested"splitting"the 2 union suggestions,with the Respondent accepting the union suggestion of 4 paid holidays and theUnion dropping its claim for arbitration.AttorneySam Angoff of Boston,Massachusetts, the spokesman for the Union, accepted the compromise proposedby the Respondent.Following this acceptance, J. P. Everist stated that hewould have to secure the approval of his board of directors to the contract agreedupon but explained that this was a "mere formality" and courtesy as it was "allin the family"and would be arranged so that the contract could be formallyexecuted on Saturday, December 15, at 8 a. in. in order that the strikers couldreturn to work the following Monday, in accordance with the arrangementsalready made on that point.As found heretofore, the board of directors subsequently rejected the contract-not on account of the 4 paid holidays-but on account of a matter which wascontained in the Respondent's own proposal. Consequently, the parties have neverexecuted the contract.Thus, this portion of the case raises the very simply stated problem of whetherthe Respondent was bargaining in good faith when it repudiated its own counter-proposal made and offered by its own duly accredited representative at the nego-tiations after the acceptance of that proposal by the Union.The issue can be stated as simply as that because the clause granting the4 paid holidays was the only portion of the whole agreement submitted to andrejected by the Respondent's board of directors which had not originally beenoffered by the Respondent's duly authorized representative and because the testi-mony affirmatively shows that the board of directors took no exception to the4 paid holidays at least until March 1952 as it objected only to the seniorityclause and to the "form"of the contract,matters proposed by its own repre-sentative.Thus, the Respondent's only objection was to the terms of its owncounterproposal proposed by its own representative.Consequently it appears from the factsof this casethat either (1) the Re-spondent's duly accredited representative at the negotiation was not authorizedto "effectively bind"the Respondent at the negotiations,or (2) the Respondentrepudiated its own offer after its acceptance by the Union. In either event, theRespondent convicted itself of having failed to bargain in good faith during thisphase of the negotiations.It is axiomatic and has always been a requirement of good-faith bargaining,insisted upon by both the Board and the courts,that each party must be repre-sented at the negotiations by a duly accredited representative authorized to"effectively bind" his principle.If the law were otherwise,the requirement ofthe obligation to bargaining in good faith would be completely nullified. If,therefore,the board of directors rejected the contract proposed by J. P.Everiston the ground that he was not authorized to effectively bind the Respondent,then it is clear that, during all of the negotiations from August through Decem-ber, the Respondent was never represented at the negotiations by a representativehaving the requisite of authority required by good-faith bargaining and that theRespondent had never been bargaining in good faith during these negotiations.On the other hand, if the board of directors rejected the contract proposedby its own duly accredited representative on the ground that it disapproved of 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe terms its representative had thus offered to the Union, then in the absenceof a showing of fraud or mistake of which there is a complete lack of either claimor evidence in this case, the Respondent was bound by its own offer made by itsown agent within the scope of his authority. Thus the Respondent has againconvicted itself of refusing to bargain by reneging on its own offer.32In its brief the Respondent contended that the making of Respondent's counter-proposal was proof of its good faith.The brief then argued : "We submit thatno dissatisfaction and rejection by the directors such as this can form the basis ofany claim of bad faith bargaining.Elgin Standard Brick Manufacturing Co.,1950, 90 NLRB 1467, 26 LRRM 1343. If it can, a similar violation is committedevery time a contract which has been negotiated is rejected by a vote of theunion membershipsince the obligation to bargain in good faith is amutual oneunder the amended Act."A little analysis proves this to be an "Eatyourcake and have it too" argument.If the offer made by its duly accredited agent within the scope of his authoritywas bona fide and indicative of Respondent's good faith, then the Respondent'sboard of directors had no authority to repudiate it, especially after the Union hadaccepted it.Although the Trial Examiner in theElgin Brickcase wrote some dicta,acceptedsub silentioby the Board, to the effect that the company's negotiatorsthere did not lack the authority required for good-faith bargaining because theirauthoritywas equalto that of the union's negotiators, he found, however, thatupontentatively agreeing upona compromiseover the conference table, thenegotiators had the right to refer the compromise to their respective principals,the board of directors and the union membership, for final decision.But the Trial Examiner there did not deal with the problem here involved.Whether the board of directors has the power to repudiate an offer or counter-proposalmade onits behalf by its own duly authorized representative actingwithin the scope of his authority, especially after that offer or counterproposalhad been accepted by the Union. If that is possible, then we reach the anom-alous situation where a subsequently repudiable offer proves a party's goodfaith in bargaining and, as a corollary, where the subsequent rejection of theagent's offerdoes not indicate either bad faith on the part of the principal nor alack of the requisite authority in the negotiator.Under ordinary common lawrulesof the law of contracts a principal is bound by offers made on his behalfby his duly authorized agent acting within the scope of his authority.No reasonis seen why the rules should be otherwise in collective bargaining.Another and a different question would be raised if the proposal rejected bythe board of directors had been made by the Union, rather than by the respond-ent, or if it had been a compromise worked out by the negotiators during collectivebargaining.In either of these events the undersigned would be inclined-butwithout so deciding here-to believe that the negotiators would be perfectlywithin their rights to refer the matter to their principals for ultimate decision.But where, as here, an offer or contract proposalismadeby one party, it is onlyordinary good business judgment that the offerermade surein advance of makingthe offer or proposal that the offer will be acceptable to itself if accepted.Other-wise, offers could be made at will only to be repudiated later if accepted by theotherside.Such was not permissible under ordinary contract law and no reasonis seen whythe rule should be different in labor contract negotiations. If therulewere otherwise, the negotiations would be interminable. If, therefore,J.P.Everist, the Respondent's duly designated negotiator, had the requisite12HillsboroCotton Mills, 80 NLRB 1107. L.G.EVERIST, INC.329authority to bind the Respondent effectively as good-faith bargaining requires,the Respondent was conclusively presumed to have authorized the offer or coun-terproposal made by him and its subsequent repudiation thereof isperse proof ofthe Respondent's refusal to bargain.Thus the evidence here that J. P. Everist himself drafted the counterproposalof December 12 without consultation with or subsequent ratification by theboard of directors indicates a complete absence of ordinary business care andthus a breach of good faith in the negotiations.However, it is undisputed thatJ.P. Everist did consult by telephone with Respondent's president during therecess between the sessions of December 12, though, as noted heretofore, thereis some disagreement between the brothers as to the subject matter of and theextent of that conversation.Thus, if it were necessary to a decision in this case,the undersigned believes that thefactsof this case show that the Respondentauthorized or ratified the making of the counterproposal but, after the acceptanceof that offer by the Union, repudiated its own offer in order to prevent theconsummation of an agreement with the Union. Regardless of this and regardlessof exactly what limitations, if any, J. P. Everist stated there were to his authority,itwas incumbent upon the Respondent to conduct its negotiations with at leastthat degree of care which it would exercise in the conduct of its ordinary businesstransactions.It is obvious that the Respondent did not do so in this case.The Respondent's testimony at the hearing and its argument in its brief tacitlyadmits the above for the argument is there made that no complete integratedcontract was ever arrived at during the negotiations because (1) various termsof Respondent's counterproposal were not discussed during the negotiations ofDecember 12;' (2) theRespondent'swage scale which indicated three differentwage rates in manycategoriesdependent upon the "grade" classifications of theemployee failed to indicate any method of progression from one grade to another,and (3) because subsequent conferences disclosed a misunderstanding betweenthe parties as to the meaning of the seniority clause proposed. The shortanswer to all these contentionsis, first,that thereis norequirement that everyclause of an offer be discussed in order for there to be a meeting of the mindsand acontract consummatedand, second,that the grievance procedure is pro-vided expressly for the purpose of determining all questions regarding theapplication and interpretation of a labor agreement.The fact is that the partiesdid agree upon a complete, integrated contract on December 12, 1951,on termsofferedby the Respondent and accepted by the Union.Under the facts presented here, the undersigned finds that the act of the boardof directors in repudiating its own counterproposal after its acceptance by theUnion conclusively proves a lack of good faith on the part of the Respondent inthe negotiations and constitutes aperse refusal to bargain in violation of Section8 (a) (5) of the Act.The undersigned further finds that, coupled with thisper seviolation ofSection 8 (b) (5), the whole course of bargaining from August 15, 1951, includ-ing Respondent's invitation to all hands to attend the negotiating meetings, itsunilaterally granted wage increase during the negotiations without notice to orconsultation with the Union, its discharge of four union leaders on the picket line,and its attempted discriminatory treatment between strikers and nonstrikers,its attempt to deal individually with the strikers, proves that the Respondententered the negotiations on August 15, 1951, intending that no agreement shouldever be arrived at and thus the Respondent failed and refused to bargain in18 This claim,however, doesnot coincidewith thetestimony of Respondent's ownwitnesses.14 This matter was also discussed. 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDgood faith from the very inception of the negotiations in violation of Section8 (a) (5) of the Act.c.Subsequent negotiationsThe meetings between the parties following the repudiation by the board ofdirectors of its own proposal and agreement of December 12 serve only tostrengthen the above findings.The Respondent, having noted the successfuloperation of its 6-month long unfair labor practice of refusing to bargain inreducing the number of pickets to eight employees, promptly reiterated its illegalobjection to granting the Union "exclusive" recognition on the ground that theUnion had so few members. That proving unsuccessful, Respondent demandedthat the contract, if signed, be terminable at the will of either party.Respond-ent's final suggestion along this line was, of course, a 4-month contract extendingto July 20, 1952, on condition that immediately thereafter the Union submit toanother representation election to prove its majority status among the thenemployees.The obvious purpose of each of these suggestions was the promptelimination of the Union before the effects of its own unfair labor practices uponthe employees had been dissipated.By thus eliminating the Union, Respondentwould also have eliminated the legal necessity of having to bargain with it.Respondent's suggestions during this period only confirm its intention not tobargain with the Union and it is so found.3.The discharges of Robert Waupoose,CasperAdams,Leopold Jascot, andLeo GroosAs heretofore found, the Union began picketing the Respondent's quarry about5 a. in. on August 16, 1951, as a result of the Respondent's invitation to "allhands" to attend the bargainingsessionsbetween the Respondent and the Union.Waupoose, the union president ; Jascot, its secretary-treasurer and memberof the negotiating committee; Groos, one of its trustees; and Adams, a memberof the negotiating committee, were all on the picket line with other employeesbeginningon August 16. Sometime after9 a. in. onAugust 17, 1951, Robert C.Alfred, Respondent's production manager, handed Waupoose, Jascot, and Adamsdischarge checks for wages earned and informed each that he was "all through"or "discharged" while each was on the picket line before the Respondent'sentrance gate.On August 20, Alfred discharged Groos as Groos got out of hisautomobile at the picket line after first having asked Groos if he would take a"boss job" with the Respondent and having received no answer" Each checkwhich Alfred handed out on these various dates as heretofore found bore thedate "August 16, 1951" in the handwriting of Respondent's bookkeeper, JohnHirning, who testified that he was ordered by Alfred to make out three of thesechecks on August 16 and to make out the Adams' check on August 17 prior tothe time when he, Alfred, and Sheriff Barney Boos went to the Dell's Cafe forcoffee about 8: 30-9 a. ,m. that day.The Respondent relied upon three episode, as ju,4tification for these discharges.It was testified that on Aug'ist 16 between 8: 30 and 9 a in., one Orville Bus-kerud 19 drove a dump truck of his then employer to the entrance of the Respond-ent's plant which allegedly was blocked by Groos and Jascot standing in front15 Alfred denied having asked Groos if he would take a "boss job" with the Respondent.Although the undersigned found Alfred,as well asGroos, to be a truthfulappearingwitness, he has resolved this credibility conflict against Alfred because of certain ratherglaring inconsistencies in the Respondent's testimony, including Alfred's, as will appear inthe findings.16On August 25, 9 days after the episode, Buskerud became the Respondent's pit fore-man, a position lie was still holding at the time of the hearing L.G.EVERIST, INC.331of the approaching truck with Waupoose and otheremployees standingnearby.Itwas further testified that those two individualsalongwith Waupoose warnedBuskerud that if he went in thegate andgot a load of rock, they would "makeit tough for him" on the way out, that "trucks had been tipped over and windowshad been broken" and "that would happen tome ifI went in and got loaded andcame back out again." 1TOnly BookkeeperHirning witnessedthis episode butreported it to Alfred later that day.According to Hirning, he was ordered to,and did at that time, make out and deliver to Alfred the discharge checks forWaupoose, Jascot, and Groos.Alfred testified that about 7: 30 a. m. August 17, he was at the plant and sawWaupoose and Adams on the picket line join hands in front of that entrance tothe plant and force nonstriking employee Orville Beckman to stop his automo-bile as he was about to drive into the plant, and that he told Adams and Waupoosethat he did not want any trouble and that when Sheriff Boos spoke to them,the men permitted Beckman topass.Boos testified to much the same state offacts except that he saw 4 men who had joinedhands, noneof whom he wasable to identify.Beckman testified similarly except that there were only 2 men,Adams and Waupoose, who did not join hands but that either that day or theday before Adams did warn him that he "had better drive an older car tomor-row, we are going to get rough." Thereafter Beckman drove to and from theplant without incident.The Respondent learned about the third episode upon which it relied whileAlfred, Hirning, and Sheriff Boos were drinking coffee at the Dell's Cafe between8: 30 and 9 a. in. on August 17. At that time one William R. Woodhouse, theStandard Oil agent for the district, reported to them that he hadbeen flaggeddown on the Jaspar Road as he was passing that entrance to the Respondent'sproperty by Jascot and Groos who told him "Well, if I was you, I wouldn't begoing in.-If you do go in, you may find your hose cut in pieces."At the hearingWoodhouse testified that this episode occurred on the first day of the strike butin an affidavit given to a Board agent on November 28, 1951, he stated that theepisode occurred either on the first or second day of the strike, either August 16or August 17.Sheriff Boos disagreed with the other 3 witnesses to the episode inthe Dell's Cafe by testifying that the names of the pickets involved at Jaspar Roadhad not been mentioned in Woodhouse's report. It is also clear from the testi-mony of Hirning that he had prepared all 4 discharge checks at Alfred's requestbefore going to the Dell's Cafe so that this report had little, if anything, to dowith the discharge of the 4 men despite Alfred's testimony that he acted uponthis report in discharging the employees.However, Alfred distributed the dis-charge checks to Waupoose, Adams, and Jascot on August 17 after his return tothe plant from the Dell's Cafe.Groos, however, did not receive his check untilAugust 20.All witnesses admitted that, with the exception of the three incidents notedabove, the picketing of the Respondent's plant throughout had been peaceful andwithout incident.No damage of any sort was done throughout the period of thestrike.The discharge checks were all dated August 16, 1951, with check numbered 373made to Groos, 374 to Waupoose, 376 to Jascot, and 374 to Adams. AlthoughAlfred's testimony indicates that he ordered all 4 checks made at the same time,Hirning, the bookkeeper and co-signer of the checks, testified that on Alfred'sorders he made out and delivered to Alfred the first 3 checks on August 16 afterreporting the Buskerud incident to him but that he made and delivered the Adams17 It is clear from a reading of the transcript that the witness,Buskerud,was far fromsure what,if anything,Waupoose had said to him that morning 332DECISIONSOF NATIONALLABOR RELATIONS BOARDcheck to Alfred on August 17 prior to the Dell's Cafe report from Woodhousewhich Alfred testified he relied upon in discharging the men. If you believe one,then you cannot believe the other for one of them was mistaken.Hirning ad-mitted that he had no explanation for the August 16 date on Adams' check. Yetthe first 2 discharged, Adams and Waupoose, were discharged and received theirchecks on August 17 while Groos was not discharged nor given his check untilAugust 20 although the evidence proves Groos to have been the most active of the4 in the incidents relied upon by Respondent. If all 4 checks were made uponthe 16th, then Alfred was relying solely upon the Buskerud incident which didnot involve Adams at all which in turn would corroborate the testimony thatduring the strike Alfred admitted that he was angry about the strike and madethe mistake of discharging the 4 men. This would explain the date on the Adamscheck and would also explain why Groos received his on August 20 after refusinga supervisory job.However, accepting this testimony at its face value, the testimony, in theopinion of the undersigned, falls far short of proving that any of the 4 em-ployees involved engaged in any such reprehensible conduct as to justify theRespondent in refusing to reinstate them or, on the other hand, in dischargingthem.This finding is made without any allowance having been made for theobvious discrepancies in the Respondent's own testimony which, of course, wouldonly tend to strengthen the finding.Indeed the Respondent's own conduct confirms this finding because, with fullknowledge of the aforerelated events, the Respondent first offered Groos a super-visory position prior to discharging him ; because during the first part of thestrike the Respondent considered the offenses only serious enough to warrant a60-day suspension of the employees and, as time passed, became willing to rein-state all four of them immediately upon the cessation of the strike. Furthermore,soon after the issue arose, the Respondent became anxious to reemploy Waupoosebecause it desired his services as shovel operator. If the Respondent could see itsway clear to promote Groos and to reinstate Waupoose because of a desire fortheir services, it is hard to see how logically it could maintain that the other"offenders" were unsuitable as employees.18The undersigned has little, if any, hesitancy in finding upon the facts presentedhere that the Respondent discharged Waupoose, Jascot, Adams, and Groos onAugust 17 and August 20 because of their known membership in the Union andbecause they were prominent in concerted activities and picketing with theirfellow employees and in order to discourage membership in the Union in violationof Section 8 (a) (3) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening and ob-structing commerce and the free flow thereof.V. THE REMEDYIt having been found that the Respondent has engaged in certain unfair laborpractices, it will be recommended that it cease and desist therefrom and that ittake certain affirmative action designed to effectuate the policies of the Act.1$ SeeLongview Furniture Company,100 NLRB 301. L.G.EVERIST, INC.333It has been found that the Respondent refused to bargain in good faith with theUnion from the inception of the negotiations and it has further been' found thatthe Respondent through its board of directors,in addition to and in conformitywith its determination to refuse to bargain with the Union,repudiated the offerand the agreement duly made on its behalf by its authorized representative onDecember 12, 1951,and has refused to execute the same after said agreement hadbeen accepted by the Union.The latter feature of this case,to wit, the repudiation of a consummated agree-ment, differentiates this case from the usual and ordinary refusal-to-bargain caseand renders the customary order to the Respondent to bargain upon request com-pletely inadequate here.The customary purpose of an order in an unfair laborpractice case is to effectuate the policies of the Act by restoring the parties to thestatus they would have enjoyed absent the unfair labor practices.In the instantcase the Respondent and the Union arrived at a mutually satisfactory agreementon December 12, 1951, which would have been executed and in full force and effecton December 15, 1951, but for the unfair labor practice of the Respondent inrepudiating the agreement offered by its duly authorized representative on itsbehalf and accepted by the Union prior to such repudiation.As the parties there-fore had reached their own agreement but for Respondent's unfair labor practiceof repudiation,an order to Respondent to bargain upon request is both a futileand unnecessary gesture and further would only serve to sanction Respondent'sunfair practice by depriving the Union of the benefits of the contract it consum-mated with Respondent prior to the Respondent's subsequent unfair labor prac-tice of repudiation.In other words any order which fails to recognize theconsummation of the agreement of December 12, 1951, fails to restore thestatusquoand in effect permits the Respondent to enjoy the fruits of its own unfairlabor practice.Therefore,the undersigned will recommend that the Respondent execute theagreement reached on December 12, 1951, as of the date it had been agreed thedocument would be executed,to wit, December 15, 1951, and that the Respondentimmediately put the terms of said agreement into full force and effect at its DellRapids, South Dakota, plant as of December 15, 1951, except that, if in the interimthe Respondent has increased the wage rates over those stated in said agree-ment, the higher wage rates granted by Respondent are to remain in effect andnot be reduced to those contained in the agreement. If, on the other hand, thewage rates, or any of them,paid by Respondent subsequent to December 15,1951, were less than those of the agreement,then the wage rates of that agree-ment are to be made retroactive to December 15, 1951, by payment to the em-ployees of that sum of money which each would have earned if the rates of theagreement had become effective on December 15, 1951, less that which each earnedunder the rates actually paid.It has been found that the Respondent,on August 17 and August 20, discrimi-nated in regard to the hire and tenure of employment of Robert Waupoose,Casper Adams,Leopold Jascot, and Leo Groos,by discriminatorily dischargingor laying off each of them in order to discourage membership in the Union. Theundersigned will, therefore,recommend that the Respondent immediately rein-state each of the aforementioned individuals to his former or substantiallyequivalent position without any loss of seniority or other rights and privilegesand that it make each of the aforementioned employees whole for any loss ofpay which he may have suffered by reason of the Respondent's discriminationagainst him by payment to each of them of a sum of money equal to the amounthe normally would have earned as wages computed at the rates stated in theagreement of December 12 or at the actual rates paid,whichever is the higher, 334DECISIONSOF NATIONALLABOR RELATIONS BOARDfrom December 17, 1951, the date he would havebeenreturned to work exceptfor the Respondent's illegal refusal to bargain by refusing to executean agree-ment offered by its duly accredited representative, to the date of hisreinstate-ment less his netearningsduring said period to be computedin the mannerset forth in F. W.Woolworth Company,90 NLRB 289. It is also recommendedthat the Respondent be ordered to make available to the Board, upon request,payroll and other records to facilitate the checking of the back pay due.Upon consideration of the record as a whole, the undersigned is convinced thatthe Respondent's conduct in employing the many techniques it did in order totry to prevent the unionization of its employees indicates an attitude of oppositionto the purposes of the Act generally. In order, therefore, to make effective theinterdependent guarantees of Section 7 of the Act, thereby minimizing industrialstrifewhich burdens and obstructs commerce, and thus effectuate the policiesof the Act, it will be recommended that the Respondentcease and desist fromin any manner infringing upon the rights guaranteed the employees in Section7 of the Act.Upon the basis of the foregoing findings of fact and upon the entirerecord,the undersigned makes the following :CONCLUSIONS OF LAW1.United Stone and Allied Products Workers of America, C. I. 0, is a labororganization within themeaning ofSection 2 (5) of the Act.2.All production and maintenance employees of the Respondent's DellRapids,South Dakota, operations, excluding all office and clerical employees, watchmenand guards, professional and supervisory employees as defined by the Act, consti-tute a unit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.3.At all times since July 20, 1951, the Union has been and now is theexclusive representative of all the employees in the aforesaid appropriate unitfor the purposes of collective bargaining within the meaning of Section 9 (a)of the Act.4.By failingand refusingon and at alltimes sinceAugust 15, 1951, andby repudiating the agreement arrived at by its duly accredited representativeon December 12, 1951, to bargain collectively with United Stone and AlliedProductsWorkers of America, C. I. 0., as the exclusive representative ofthe employees in the aforesaid unit, the Respondent has engagedin and isengaging in unfair labor practices within the meaning of Section8 (a) (5)of the Act.5.By discharging and otherwise discriminating in the hire and tenure ofemployment of Robert Waupoose, Casper Adams, Leopold Jascot, and LeoGroos, thereby discouraging membership in United Stone and Allied ProductsWorkers of America, C. I. 0., the Respondenthas engaged in and is engag-ing in unfair labor practices within themeaning ofSection 8 (a) (3) ofthe Act.6.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondenthas engagedin and is engagingin unfairlabor practices within themeaning ofSection 8(a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practicesaffectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication in this volume.]